Case: 16-60337       Document: 00514221132         Page: 1     Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                     No. 16-60337
                                                                                   FILED
                                                                            November 1, 2017
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
ROSEMEYERE DIAS-FARIA,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 511 906


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Rosemeyere Dias-Faria, a native and citizen of Brazil, seeks review of
the Board of Immigration Appeals’ (BIA) decision not to exercise its sua sponte
authority to reopen her removal proceeding. In support, Dias claims: (1) the
administrative record before the BIA was incomplete; (2) the BIA erred by not
considering that the motion to reopen was unopposed; (3) it improperly found




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60337     Document: 00514221132      Page: 2   Date Filed: 11/01/2017


                                   No. 16-60337

she was not diligent in waiting 13 years to file the motion; and (4) it
misidentified the relief sought.
      This court lacks jurisdiction to review the BIA’s discretionary decision
not to exercise its sua sponte authority to reopen.         Enriquez-Alvarado v.
Ashcroft, 371 F.3d 246, 249–50 (5th Cir. 2004) (relying on Heckler v. Chaney,
470 U.S. 821, 830 (1985)). And, to the extent we would have jurisdiction to
review legal or constitutional claims, Dias raises none.
      As another basis for relief, Dias claims the BIA should have construed
her brief as seeking equitable tolling of the period for filing a statutory motion
to reopen. But, she did not exhaust this claim before the BIA. Accordingly, we
lack jurisdiction to consider it. 8 U.S.C.A. § 1252(d)(1); Roy v. Ashcroft, 389
F.3d 132, 137 (5th Cir. 2004).
      DISMISSED.




                                        2